     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 1 of 24



                     IN THE UNITED STATES DISTRICT COURT
                          FOR DISTRICT OF MARYLAND
                              SOUTHERN DIVISION

                                                  )
HADONA DIEP                                       )
18013 Foxworth Court                              )
Gaithersburg, MD 20874                            )
                                                  )
        Individually, and on behalf of            )
       similarly-situated persons,                )            Case No. 21-2359
               as Plaintiff,                      )
                                                  )
       v.                                         )
                                                  )
APPLE, INC.,                                      )
One Apple Park Way                                )
Cupertino, CA 95014                               )
                                                  )
                               Defendant.         )
                                                  )

                            CLASS ACTION COMPLAINT

       Plaintiff Hadona Diep, by and through undersigned counsel, and on her own

behalf and on behalf of those similarly situation, for her Class Action Complaint against

Apple, Inc., seeking damages, hereby alleges as follows:

                                NATURE OF THE CASE

       1.      This action is a class-action suit for damages under the federal and state

laws of the United States, seeking legal remedy for the Defendant's breaches of those

same laws, in participating in and or allowing “hacking” and “breach” of financial

account information and actual theft of personal financial assets, by authorizing a

malicious application in the “App Store” and maintaining the same, despite knowledge of

the criminal activity, and the Defendant's further failures to notify Plaintiff and the Class

Members that their financial information had been compromised.

                                         PARTIES


                                              1
      Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 2 of 24



         2.     Plaintiff Hadona Diep is a resident of the State of Maryland.

         3.     Defendant Apple, Inc. is a corporation of the State of California.

                              JURISDICTION AND VENUE

         4.     Jurisdiction is proper in the Court as the Plaintiff brings Federal causes of

action pursuant to 18 U.S.C. § 1030(g) and 47 U.S.C. § 230(e)(4). This Court has

supplemental jurisdiction over the State law claims pursuant to 28 U.S.C. § 1367.

         5.     Jurisdiction is further proper under the Class Action Fairness Act of 2005,

28 U.S.C. § 1332(d), because, on information and belief, the proposed Class(es) consists

of 100 or more members; the amount in controversy exceeds $5,000,000, exclusive of

costs and interest; and minimal diversity exists.

         6.     This Court may exercise personal jurisdiction over the Defendant, who

has availed itself of the jurisdiction of this Court through acts and omissions, including

but not limited to, advertising its services in this District, selling products and services to

consumers in this District, and by otherwise conducting business in this District.

         7.     Venue is proper in this forum pursuant to 28 U.S.C. § 1391(b), as the

Plaintiff resides in this judicial district and/or a substantial part of the acts or omissions

giving rise to the claims herein occurred in the same.

                               GENERAL ALLEGATIONS

         8.     Plaintiff uses a computer in interstate commerce.

         9.     Plaintiff makes her living as a full-time cyber-security IT professional.

         10.    Apple, Inc. (“Apple”) is the largest, or at least one of the largest, mobile

and tablet application providers in the world, through its universally-known “App Store.”

         11.    Apple itself describes the App Store to consumers as, for over a decade,

having


                                               2
      Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 3 of 24



              proved to be a safe and trusted place to discover and download

              apps. But the App Store is more than just a storefront — it’s an

              innovative destination focused on bringing you amazing

              experiences. And a big part of those experiences is ensuring that

              the apps we offer are held to the highest standards for privacy,

              security, and content. Because we offer nearly two million apps —

              and we want you to feel good about using every single one of

              them.1

        12.      Apple controls what applications may be sold or provided to consumers

through the App Store by a rigorous vetting process that involves provision of the

proposed application's purpose and a copy of the application itself and any relevant

source code, users' guides, and software documentation.2

        13.      Apple customers in fact have no other practical or convenient manner in

which to download applications for their iPhones or iPads, as Apple maintains rigorous

control over applications that can be placed on their devices. 3

        14.      The monopolistic App Store therefore generates tens of billions in dollars

of revenue per year for Apple, through Apple's charging of a 70/30 percent split on all

revenue generated through applications downloaded through the App Store, whether

through fees for downloads, subscriptions, in-app purchases, or service fees. 4
1
  https://www.apple.com/app-store/ (last accessed September 3, 2021 at 5:31PM).
2
  See, e.g., https://developer.apple.com/app-store/review/guidelines/#business (last accessed September 3,
2021, at 1:27PM EST).
3
  See, e.g., https://www.lifewire.com/get-apps-not-in-app-store-1999916 (last accessed September 3, 2021,
at 5:31PM).
4
  See, e.g., https://www.cnbc.com/2021/01/08/apples-app-store-had-gross-sales-around-64-billion-in-
2020.html (last accessed September 3, 2021, at 5:34PM); https://www.marketwatch.com/story/how-
profitable-is-apples-app-store-even-a-landmark-antitrust-trial-couldnt-tell-us-11622224506; (last accessed
September 3, 2021, at 5:35PM); https://www.theverge.com/2019/3/20/18273179/apple-icloud-itunes-app-
store-music-services-businesses (last accessed September 3, 2021, at 5:33PM).


                                                    3
      Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 4 of 24



           15.   Furthermore, even when Apple does not directly profit from an

application downloaded from the App Store, drawing consumers to its selling forum, as

opposed to other fora, has considerable business advantage to Apple, as it dissuades

consumers from using other devices.

           16.   Because Plaintiff knew, or at least thought she knew, that Apple

thoroughly vets applications before it allowed them on the App Store, Plaintiff

downloaded the application known as Toast Plus from the Apple App Store on or about

March of 2020 onto her iPhone.

           17.   Plaintiff believed that Toast Plus was a version of Toast Wallet, a well-

known cryptocurrency wallet, as the names were similar and the logo used for the

application in the App Store was the same or nearly identical.

           18.   On or about January 2, 2018, Plaintiff caused approximately 474 Ripple

(“XRP”) cryptocurrency coins to be transferred from the Bittrex cryptocurrency

exchange to a secure cryptocurrency wallet, called Rippex.

           19.   Rippex shut down February 2nd, 2018; however, Plaintiff could still

access her coins from any secure wallet. Plaintiff thereafter linked her private XRP key,

or a seed phrase, into Toast Plus in March of 2021.

           20.   As Plaintiff intended to hold the XRP as an investment and not to actively

trade it, she did not check the Toast Wallet Plus application after entering her seed phrase

into it.

           21.   In August of 2021, Plaintiff checked her account on Toast Plus, and

discovered that not only did she have no XRP in the Wallet, her account was "deleted" on

March 3, 2021.




                                               4
        Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 5 of 24



         22.   Plaintiff thereupon began investigating the matter, and discovered that

Toast Plus was not in fact a version of the legitimate Toast Wallet application, but was

instead a “spoofing” or “phishing” program created for the sole purpose of stealing

cryptocurrency, by obtaining consumers' cryptocurrency account information and

thereafter routing the same to the hackers' personal accounts.

         23.   Plaintiff took the following steps to investigate the theft of her property:

contacting or attempting to contact Toast Plus; investigating Toast Plus through online

resources; contacting Apple; contacting the Federal Trade Commission and the Federal

Bureau of Investigations; and identifying co-conspirators involved in the fraudulent acts

through online research.

         24.   While the App Store does have terms and conditions, including limitations

on liability, those terms and conditions are the product of adhesion, in that consumers

have no other practical ability to access applications for the iPhones and iPads if they do

not use the App Store; those terms and conditions are therefore not applicable to this

case.

         25.   Plaintiff has no power to negotiate any terms whatsoever and no other

source from which to get applications for her Apple products, and or many of the terms

of which are unenforceable as being in violation of public policy.

         26.   Furthermore, those contractual terms are expressly exempted when there

are State laws that either forbid such contractual terms or legislation that otherwise

controls the subject matter.

         27.   Furthermore, the fact that Toast Plus was not an actual application, but

instead a medium for the commission of fraud, makes any existing contract using it as




                                              5
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 6 of 24



subject matter void, as there was a failure of consideration and or mistake of the same, as

what was requested by Plaintiff and Class Members was not provided by Defendant.

                            CLASS ACTION ALLEGATIONS

       28.      Plaintiff brings this action on behalf of herself and as a class action,

pursuant to the provisions of Federal Rules of Civil Procedure Rules 23(a), (b)(2), and

(b)(3), on behalf of the classes identified herein:

             The National Class

             All United States persons who downloaded or otherwise used

             Toast Plus from the Apple Store within the relevant statutory

             period and suffered actual loss of cryptocurrency as a result,

             regardless of the amount of lost cryptocurrency.

             The Maryland Class

             All Maryland residents who downloaded or otherwise used Toast

             Plus from the Apple Store within the relevant statutory period and

             suffered actual loss of cryptocurrency as a result, regardless of the

             amount of lost cryptocurrency.

       29.      Excluded from the Class are Defendant and its subsidiaries and related

entities; all persons who make a timely election to be excluded from the Class;

governmental entities; and any judge to whom this case is assigned and his/her

immediate family. Plaintiff reserves the right to revise the Class definition based upon

information learned through discovery.

       30.      Certification of Plaintiff’s claims for class-wide treatment is appropriate

because Plaintiff can prove the elements of her claims on a class-wide basis using the




                                               6
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 7 of 24



same evidence as would be used to prove those elements in individual actions alleging

the same claim.

       31.     This action has been brought and may be properly maintained on behalf of

the Class proposed herein under Federal Rule of Civil Procedure 23 for the following

reasons:

                                           Numerosity

       32.     Pursuant to Federal Rule of Civil Procedure 23(a)(1), the members of the

Classes are so numerous and geographically dispersed that individual joinder of all Class

members is impracticable. While Plaintiff is informed and believes that there are at least

hundreds or thousands of members of the Class, the precise number of Class members in

Maryland and Nationwide is unknown to Plaintiff, but may be ascertained from

Defendant's books and records. Class members may effectively and efficiently be

notified of the pendency of this action by recognized, Court-approved dissemination

methods, which may include U.S. mail, electronic mail, Internet postings, and/or

publication.

                             Commonality and Predominance

       33.     Pursuant to Federal Rule of Civil Procedure 23(a)(2) and 23(b)(3), this

action involves common questions of law and fact, which predominate over any

questions affecting individual Class members, including, without limitation:

       a. Whether Defendant engaged in the conduct alleged herein;

       b. Whether Defendant's conduct constituted violations of federal and state

computer fraud, wiretap, data privacy, consumer protection, contract, and tort law;




                                             7
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 8 of 24



       c. Whether Plaintiff and the other Class members are entitled to damages and

other monetary relief and, if so, in what amount.

                                         Typicality

       34.     Plaintiff’s claims are typical of the other Class members’ claims because,

among other things, all Class members were comparably injured through Defendants’

wrongful conduct as described above.

                                         Adequacy

       35.     Plaintiff is an adequate Class representative because her interests do not

conflict with the interests of the other members of the Classes she seeks to represent;

Plaintiff has retained experienced counsel competent in complex multi-party and class

action litigation, and Plaintiff intends to prosecute this action vigorously. The Classes’

interests will be fairly and adequately protected by Plaintiff and her counsel.

                                        Superiority

       36.     It is well-recognized that class action litigation is superior to any other

available means for the fair and efficient adjudication of this controversy, and no unusual

difficulties are likely to be encountered in the management of this action as a class action.

The damages suffered by Plaintiff and the other Class members are relatively small

compared to the burden and expense that would be required to individually litigate their

claims against Defendant, so it would be impracticable for members of the proposed

Maryland and National Classes to individually seek redress from the courts. Even if the

individual Class members could afford to undertake individual litigation, such individual

claims would overwhelm the court system should they do so. Furthermore, individual

litigation creates potential for inconsistent or contradictory judgments, and increases




                                              8
       Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 9 of 24



delay and expense to the parties and to the court system. A class action in this matter

would present fewer administrative difficulties, would be more efficient, and would

enhance the interests of consistent and fair justice in this matter.


                                       COUNT I
                   Violations of the Computer Fraud and Abuse Act,
                                 18 U.S.C § 1030, et seq.
                       (on behalf of Plaintiff and the all Classes)


        37.    Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

        38.    Plaintiff’s (and each Class Members') computer is a “protected

computer . . . which is used in interstate commerce and/or communication” within the

meaning of 18 U.S.C. § 1030(e)(2)(B).

        39.    The application Toast Plus's sole purpose is to entice consumers to divulge

their cryptocurrency account information, by mimicking an established cryptocurrency

wallet in name, mark, and design, thereby allowing hackers to steal that cryptocurrency.

        40.    The Defendant, having examined the application Toast Plus prior to

authorizing it for distribution on the App Store, knew its purpose.

        41.    To the extent that Defendant did not know the true purpose of Toast Plus

prior to its authorization for distribution on the App Store, Defendant came to know its

true purpose prior to the Plaintiff and the Class Members downloading Toast Plus.

        42.    By allowing the application Toast Plus to be distributed on the App Store,

Defendant violated the Computer Fraud and Abuse Act, in that Defendant

   ●    intentionally accessed or caused Plaintiff's and Class Members computer(s) to be

        accessed without authorization or exceeded authorized access, through that Toast



                                               9
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 10 of 24



       Plus application, and thereby obtained information from those protected

       computer(s); and or

   ●   knowingly and with intent to defraud, accessed or caused Plaintiff's and Class

       Members computer(s), a protected computer, to be accessed, without

       authorization, and or exceeded authorized access, through the Toast Plus

       application, and by means of such conduct furthers the intended fraud and

       obtained something of value, to wit, Plaintiff's cryptocurrency, and or

   ●   intentionally accessed or caused Plaintiff's and Class Members computer(s), a

       protected computer, to be accessed, without authorization, and as a result of such

       conduct, caused damage and loss, and or

   ●   conspired with others to commit or attempt to commit those acts.

       43.     These acts and omissions occurred within two years of the date of this

filing, or two years of the date of Plaintiff's discovery of the same.

       44.     Plaintiff personally has suffered more than $5,000 in direct consequential

economic damages as a result of Defendant's acts and omissions, in that she lost

cryptocurrency of value, and has spent her time investigating the source and method of

the fraud, determining who was responsible, contacting law enforcement agencies, and

communicating with Defendant to attempt to investigate and remediate the fraud, to no

avail, and conferring with legal counsel on the fraud and any remedies.

       45.     Therefore, Plaintiff requests entry of judgment in her and the Classes'

favor against Defendant for violations of the CFAA, in the amount of $5,000, or actual

damages, to be demonstrated at trial.




                                              10
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 11 of 24



                                      COUNT II
              Violations of the Electronic Communications Privacy Act,
                                18 U.S.C. § 2510, et seq.
                        (on behalf of Plaintiff and all Classes)

       46.     Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

       47.     The Electronic Communications Privacy Act of 1986, 18 U.S.C. § 2510

(“ECPA”), regulates wire and electronic communications interception and interception of

oral communications, and makes it unlawful for a person to “willfully intercept [],

endeavor [] to intercept, or procure . . . any other person to intercept or endeavor to

intercept any wire, oral, or electronic communication,” within the meaning of 18 U.S.C.

§ 2511(1).

       48.     By intentionally allowing the application Toast Plus distributed through

the App Store, Defendant violated 18 U.S.C. § 2511 by intentionally acquiring and/or

intercepting, by device or otherwise, Plaintiff and Class members’ electronic

communications, without knowledge, consent, or authorization.

       49.     The contents of data transmissions from and to Plaintiff and Class

Members’ personal computers constitute “electronic communications” within the

meaning of 18 U.S.C. § 2510.

       50.     Plaintiff and Class Members each individually qualify as a “person

whose . . . electronic communication is intercepted . . . or intentionally used in violation

of this chapter” under 18 U.S.C. § 2520.

       51.     Through the Toast Plus application, Defendant violated 18 U.S.C. §

2511(1)(a) by intentionally intercepting, endeavoring to intercept, or procuring any other




                                             11
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 12 of 24



person to intercept or endeavor to intercept Plaintiff’s and Class Members' electronic

communications.

        52.    Defendant further violated 18 U.S.C. 2511(1)(c) by intentionally

disclosing, or endeavoring to disclose, to any other person, the contents of Plaintiff’s

electronic communications, knowing or having reason to know that the information was

obtained through the interception of Plaintiff’s electronic communications.

        53.    Defendant further violated 18 U.S.C. § 2511(1)(d) by intentionally using

or endeavoring to use, the contents of Plaintiff’s electronic communications, knowing of

having reason to know that the information obtained through the interception of

Plaintiff’s electronic communications.

        54.    Defendant’s intentional interception of these electronic communications

was without Plaintiff's or the Class Members’ knowledge, consent, or authorization.

        55.    Defendant's actions further have no legal justification exempting it from

liability.

        56.    Defendant intentionally used such electronic communications, with

knowledge, or having reason to know, that the electronic communications were obtained

through interception, for an unlawful purpose.

        57.    Defendant unlawfully accessed and used, and voluntarily disclosed, the

contents of the intercepted communications to enhance their profitability and revenue.

        58.    Defendant is liable directly and/or vicariously for this cause of action.

        59.    Plaintiff therefore seeks full legal and equitable remedy under the EPCA,

including such preliminary and other equitable or declaratory relief as may be

appropriate, for damages consistent with subsection (c) of that section to be proven at




                                             12
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 13 of 24



trial, punitive damages to be proven at trial, reasonable attorney’s fees, and other

litigation costs incurred.

        60.      Plaintiff and Class Members have suffered direct loss by reason of these

violations, including, without limitation, loss of present day value of cryptocurrency, loss

of investment value of the same, loss of time in investigating the conduct, and violations

of the right of privacy.

        61.      Plaintiff and the Class Members are entitled to statutory damages of the

greater of $10,000 or $100 per day for each day of violation, actual and punitive

damages, reasonable attorneys’ fees, and Defendant’s profits obtained from the above

described violations.

        62.      Furthermore, unless restrained and enjoined, Defendant will continue to

commit such acts. Plaintiff’s remedy at law is not adequate to compensate it for these

inflicted and threatened injuries, entitling Plaintiff to remedies including injunctive relief

as provided by 18 U.S.C. 2510. Plaintiff therefore requests that Defendant be enjoined

and restrained from distributing such “phishing” or “spoofing” applications in the App

Store, and that this Court retain jurisdiction over this matter to monitor compliance with

such an order.


                                     COUNT III
                   Interception of Electronic Communications in
  Violation of Md. Code Ann., Wiretap & Electronic Surveillance Act § 10-402(a)(1)
                   (on behalf of Plaintiff and the Maryland Class)

        63.      Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.




                                              13
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 14 of 24



       64.     In relevant part, Maryland Code Wiretap and Electronic Surveillance Act

§ 10-402(a) (2006) provides that it is unlawful for any person to:


   ●   (1) Wilfully intercept, endeavor to intercept, or procure any other person to
       intercept or endeavor to intercept, any wire, oral, or electronic communication;

   ●   (2) Wilfully disclose, or endeavor to disclose, to any other person the contents of
       any wire, oral, or electronic communication, knowing or having reason to know
       that the information was obtained through the interception of a wire, oral, or
       electronic communication in violation of this subtitle. . . .

       65.     Maryland Code § 10-401(3) (2006) provides that “intercept” means “the

aural or other acquisition of the contents of any wire, electronic, or oral communication

through the use of any electronic, mechanical, or other device.”

       66.     Maryland Code § 10-401(7) (2006) provides that “Contents”, when used

with respect to any wire, oral, or electronic communication, includes any information

concerning the identity of the parties to the communication or the existence, substance,

purport, or meaning of that communication.”

       67.     Defendant is a “person” with the meaning of Maryland Code § 10-402.

       68.     On information and belief, Defendant willfully intercepted, and or

endeavored to intercept, and or procured others to intercept or endeavor to intercept the

“contents” of Plaintiffs’ and Maryland Class Members' internet communications, related

records, subscriber identity, or other information, without authorization, in clear violation

of Maryland Code, § 10-402(a)(1), by causing the “phishing” application Toast Plus to be

published and distributed to Plaintiff and the Maryland Class Members.

       69.     Plaintiffs and the Maryland Class members have been and are aggrieved

by Defendant’s above-described willful activity, including loss of present day value of




                                             14
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 15 of 24



cryptocurrency, loss of investment value of the same, loss of time in investigating the

conduct, and violations of the right of privacy.

       70.     Pursuant to Md. Code Ann. § 10-410, which provides a civil action for

Defendant’s above-described willful activity, Plaintiff demands monetary damages of

$100 a day for each violation or $1,000, whichever is higher, for Plaintiff and each

Maryland Class member; punitive damages as the Court considers just; and reasonable

attorneys’ fees and other litigation costs reasonably incurred.

       71.     Furthermore, unless restrained and enjoined, Defendant will continue to

commit such acts. Plaintiff’s remedy at law is not adequate to compensate it for these

inflicted and threatened injuries, entitling Plaintiff to remedies including injunctive relief

as provided Maryland Code § 10-410. Plaintiff therefore requests that Defendant be

enjoined and restrained from distributing such “phishing” or “spoofing” applications in

the App Store, and that this Court retain jurisdiction over this matter to monitor

compliance with such an order.

                                    COUNT IV
                   Disclosure of Electronic Communications in
Violation of Md. Code Ann., Wiretap & Electronic Surveillance Act § 10-402(a)(2)(on
                    behalf of Plaintiff and the Maryland Class)

       72.     Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

       73.     Defendant is a “person” with the meaning of Md. Code Ann. § 10-402.

       74.     On information and belief, Defendant willfully disclosed, and or

endeavored to disclose, and or procured others to disclose or endeavor to disclose the

“contents” of Plaintiffs’ and Statewide class members’ telephone and or internet

communications, related records, subscriber identity, or other information, without



                                              15
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 16 of 24



authorization, in clear violation of Md. Code Ann., § 10-402(a)(2), by causing the

“phishing” or “spoofing” application Toast Plus to be published and distributed to

Plaintiff and the Class Members.

       75.     On information and belief, there is a strong likelihood that Defendant is

now engaging in and will continue to engage in the above-described willful activity in

clear violation of Md. Code Ann. § 10-402(a)(2), and that likelihood represents a credible

threat of immediate future harm.

       76.     Plaintiffs and Maryland Class members have been and are aggrieved by

Defendant’s above-described willful activity.

       77.     Pursuant to Md. Code Ann. § 10-410, which provides a civil action for

Defendant’s above-described willful activity, Plaintiff demands monetary damages of

$100 a day for each violation or $1,000, whichever is higher, for Plaintiff and each

Maryland Class member; punitive damages as the Court considers just; and reasonable

attorneys’ fees and other litigation costs reasonably incurred.

       78.     Furthermore, unless restrained and enjoined, Defendant will continue to

commit such acts. Plaintiff’s remedy at law is not adequate to compensate it for these

inflicted and threatened injuries, entitling Plaintiff to remedies including injunctive relief

as provided Maryland Code § 10-410. Plaintiff therefore requests that Defendant be

enjoined and restrained from distributing such “phishing” or “spoofing” applications in

the App Store, and that this Court retain jurisdiction over this matter to monitor

compliance with such an order.




                                              16
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 17 of 24



                                            COUNT V
              Violation(s) of the Maryland Personal Information Protection Act
                      Md. Ann. Code, Commercial Law, § 14-3501, et seq.
                     (on behalf of Plaintiff and the Maryland Class)

       79.     Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

       80.     Plaintiff resides in Maryland.

       81.     Defendant is a business that owns Personal Information of the Plaintiff

and the Class Members residing in the State.

       82.     The application Toast Plus is a “phishing” or “spoofing” application, one

whose only purpose is to intercept financial information that was intended for another,

legitimate recipient.

       83.     Defendant came to know of this illegitimate nature of the Toast Plus

application some time before Plaintiff became aware of her loss of private data.

       84.     This security breach included information that is considered Personal

Information under the “Maryland Personal Information Protection Act,” Maryland Code,

Commercial Law, § 14-3501, et seq. (“PIPA”), in that it included “Financial

Information” and or “Personal Information,” as defined therein and or by reference.

       85.     On information and belief, Plaintiff's and Class Member's Personal

Information was taken as a result of the distribution of the Toast Plus application.

       86.     The servers and network connections in which the data breach occurred

was controlled by Defendant.

       87.     Defendant failed to “implement and maintain reasonable security

procedures and practices that are appropriate to the nature of the personal information




                                             17
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 18 of 24



owned or licensed and the nature and size of the business and its operations,” which was

the direct cause of the data breach.

       88.     This failure constitutes a violation of PIPA.

       89.     The Defendant further failed to properly notify Plaintiff and the Class

Members of the unauthorized access of their Personal Information, as required by PIPA,

in that no notice was given whatsoever.

       90.     That notification failure constitutes a violation of PIPA

       91.     Each of the Defendant's failures under PIPA constitute violations of

Maryland Code Annotated, Commercial Law, Title 13, the “Consumer Protection Act”

(“MCPA”).

       92.     Plaintiff therefore claims statutory damages for herself and the Maryland

Class Members, pursuant to Maryland Code Annotated, Commercial Law, Title 13, for

each and every violation of the same.

       93.     Plaintiff further claims attorney’s fees and costs of suit, as authorized

under the MCPA.



                                         COUNT VI
              Violation(s) of Each State's Personal Information Protection Acts
                                (on behalf of all Classes)


       94.     Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

       95.     Each and every State of the United States has a personal data and or

privacy breach statute.




                                             18
        Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 19 of 24



          96.    Defendant is a business that owns Personal Information of the Class

Members residing in each State.

          97.    The application Toast Plus is a “phishing” or “spoofing” application, one

whose only purpose is to intercept financial information that was intended for another,

legitimate recipient.

          98.    Defendant came to know of this illegitimate nature of the Toast Plus

application some time before the Class Members became aware of their loss of private

data.

          99.    This security breach included information that is considered Personal

Information under each of the State's data breach protection laws, in that it included

“Financial Information” and or “Personal Information,” as defined therein and or by

reference.

          100.   On information and belief, Plaintiff's and Class Member's Personal

Information was taken as a result of the distribution of the Toast Plus application.

          101.   The servers and network connections in which the data breach occurred

was controlled by Defendant.

          102.   Defendant failed to implement and maintain reasonable security

procedures and practices that are appropriate to the nature of the personal information

owned or licensed and the nature and size of the business and its operations, which was

the direct cause of the data breach.

          103.   This failure constitutes a violation of each State's data breach protection

laws.




                                              19
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 20 of 24



        104.    The Defendant further failed to properly notify Plaintiff and the Class

Members of the unauthorized access of their Personal Information, in that no notice was

given whatsoever.

        105.    That notification failure constitutes a violation of each State's data breach

protection laws.

        106.    Plaintiff therefore claims statutory damages for each Class Member under

their respective State's data breach protection laws, for each and every violation of the

same.

        107.    Plaintiff further claims attorney’s fees and costs of suit, to the extent each

State's data breach protection law provides for the same.



                                           COUNT VII
                     Violation(s) of the Maryland Consumer Protection Act
                       Md. Ann. Code, Commercial Law, § 13-101, et seq.
                     (on behalf of Plaintiff and the Maryland Class)


        108.    Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

        109.    Defendant intentionally, through its published statements, both through

statements made by itself and or through its agents, representatives, and officers, and or

visual depictions, made representations and or omitted information about the App Store

in general and thereby the application Toast Plus in specificity, each constituting a

consumer good or service, which had or could have had the capacity, tendency, or effect

of deceiving or misleading consumers.

        110.    Those representations and or omissions included written statements, and

or visual depictions, as to the characteristic(s), quantit(ies), and or the particular


                                               20
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 21 of 24



standard(s), grade(s), and or safety of the the App Store in general and thereby the

application Toast Plus in specificity, and or each component thereof.

        111.   In addition to these statements, Defendant failed to state material fact(s),

which had the tendency to deceive Plaintiff, as to the characteristic(s), quantit(ies), and or

the particular standard(s), grade(s), and or safety of the the App Store in general and

thereby the application Toast Plus in specificity, and or each component thereof

        112.   Those statements, visual depictions, and failure(s) to state material fact(s)

caused Plaintiff to suffer pecuniary harm.

        113.   Those statements, visual depictions, and failure(s) to state material fact(s)

constitute intentional and or willful violation(s) of Maryland Code Annotated,

Commercial Law, Title 13, the “Consumer Protection Act.”

        114.   Plaintiff claims statutory and actual damages pursuant to Maryland Code

Annotated, Commercial Law, Title 13, for these violations of the same.

        115.   Plaintiff further claims attorney’s fees for Defendant’s violations of the

same.

                                          COUNT VIII
                   Violation(s) of the Each State's Consumer Protection Act
                            (on behalf of the National Class)

        116.   Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

        117.   Defendant intentionally, through its published statements, both through

statements made by itself and or through its agents, representatives, and officers, and or

visual depictions, made representations and or omitted information about the App Store

in general and thereby the application Toast Plus in specificity, each constituting a




                                             21
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 22 of 24



consumer good or service, which had or could have had the capacity, tendency, or effect

of deceiving or misleading consumers.

          118.   Those representations and or omissions included written statements, and

or visual depictions, as to the characteristic(s), quantit(ies), and or the particular

standard(s), grade(s), and or safety of the the App Store in general and thereby the

application Toast Plus in specificity, and or each component thereof.

          119.   In addition to these statements, Defendant failed to state material fact(s),

which had the tendency to deceive Class Members, as to the characteristic(s),

quantit(ies), and or the particular standard(s), grade(s), and or safety of the the App Store

in general and thereby the application Toast Plus in specificity, and or each component

thereof

          120.   Those statements, visual depictions, and failure(s) to state material fact(s)

caused Class Members to suffer pecuniary harm.

          121.   Those statements, visual depictions, and failure(s) to state material fact(s)

constitute intentional and or willful violation(s) of each State's consumer protection acts.

          122.   On behalf of the National Class, Plaintiff claims statutory and actual

damages pursuant to each State's consumer protection act, for these violations of the

same.

          123.   Plaintiff further claims attorney’s fees for Defendant’s violations of the

same, pursuant to each State's consumer protection act.



                                        COUNT IX
                                         Negligence
                           (on behalf of Plaintiff and all Classes)




                                               22
     Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 23 of 24



          124.    Plaintiff repeats and incorporates herein by reference the allegations in the

preceding paragraphs of this Complaint, as if set forth fully herein.

          125.    As a provider of goods and services through a near-monopolistic

application market, Defendant has duties to consumers, inter alia, to take reasonable

precautions to ensure that the goods it provides are reasonably safe and secure.

          126.    Defendant breached those duties through act and omission, including, but

not limited to, by failing to properly vet the Toast Plus application before providing it to

the public, by failing to warn the public of the actual risks of applications in the App

Store, by failing to remove Toast Plus from the App Store after learning of its dangerous

nature, and or by failing to warn or notify each Toast Plus user of the danger after

learning of the danger itself.

          127.    Those acts and omissions caused direct, proximate, and foreseeable harm

to Plaintiff and the National Class Members, in that, without limitation, each lost present

day value of cryptocurrency, each lost of investment value of the same, and, as

applicable, each incurred loss of time in investigating the conduct.

          128.    The negligent conduct further constituted violations of the right of

privacy.

          129.    Plaintiff therefore demands actual damages for negligence for herself and

each Class Member.



                                        JURY DEMAND

          Plaintiff hereby requests a jury trial for all issues triable by jury including, but not

limited to, those issues and claims set forth in any amended complaint or consolidated

action.


                                                23
    Case 8:21-cv-02359-CBD Document 1 Filed 09/16/21 Page 24 of 24



                             REQUEST FOR RELIEF

      WHEREFORE, the Plaintiff respectfully requests that the Court:

         ◦   Certify the proposed Classes, appoint Plaintiff and her counsel to
             represent the proposed Classes, and require notice to the proposed
             Class(es) to be paid by Defendant.

         ◦   Award statutory, actual, or compensatory damages to Plaintiff and to the
             Class to the maximum extent permitted by law and as identified under the
             quantum theories herein;

         ◦   Award to Plaintiff reasonable compensation for serving as a class
             representative;

         ◦   Award pre- and post- judgment interest at the legal rate; and

         ◦   Grant such other and further relief as the Court deems just and proper.


DATED: September 16, 2021

RESPECTFULLY SUBMITTED,




                                   Joshua G. Whitaker, Esq.
                                   District Court Bar No. 16457
                                   whitaker@adelphilaw.com

                                   Edward N. Griffin, Esq.
                                   District Court Bar No. 16435
                                   griffin@adelphilaw.com
                                   ADELPHI LAW
                                   2306 Wineberry Terrace
                                   Baltimore, MD 21209
                                   Tel./Fax 888.367.0383


                                   Counsel for Plaintiff




                                          24
